Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a heterophasic copolymer as claimed in claim 1.  The closest prior art of record is Jacob et al. (US Patent Application No. 2006/0293462), Luo et al. (US Patent Application No. 2016/0355657) and Shibayama et al. (US Patent No. 5,543,438).  Jacob et al. teach a heterophasic copolymer comprising a matrix phase having a melting point above 100°C and comprising at least 90% by weight of propylene derived units, wherein the matrix phase comprises at least about 10 wt% of heterophasic copolymer and a fill phase present as domains, wherein the fill phase comprises ethylene derived units and at least 15% propylene derived units and wherein the fill phase comprise more than 50 wt% of the heterophasic copolymer.  Jacob et al. fail to teach wherein the matrix phase has open pores and an average granule border of up to 3 µm; and the heterophasic copolymer having a 2nd melt heat of fusion less than or equal to 85 J/g for propylene based fill phase and 120 J/g for ethylene based fill phase for the entire heterophasic copolymer, wherein the domains have an average area of 0.5 to 20 µm2, and the heterophasic copolymer having reactor made granules with at least 90 wt% of the granules having particle sizes distributed in a range of 100 to 6000 µm.  Luo et al. teach a heterophasic copolymer comprising a matrix phase having a melting point of at least 100°C and comprising at least 50 mol% propylene and a fill phase present in domains at least nd heat of fusion of 60 J/g or more.  Luo et al. fail to teach wherein the matrix phase is a structure having open pores and an average granule border of up to 3 µm, wherein the matrix phase comprises at least 8 wt% of the heterophasic copolymer, based on the total weight of the matrix and fill phases, wherein the domains have an average area of 0.5 to 20 µm2, and the heterophasic copolymer having reactor made granules with at least 90 wt% of the granules having particle sizes distributed in a range of 100 to 6000 µm.  Luo does not provide general conditions for the granule border.  Shibayama et al. teach a plastic foam material composed of a mixture of polypropylene based resins and polyethylene based resins, wherein the polyethylene based resin has an average area of no more than 4.0 µm2 and less than 3.0 µm2.  Shibayama et al. fail to teach a matrix phase having a melting point of at least 100°C and comprising at least 95 mol% propylene-derived units; or at least 95 mol% of ethylene-derived units; and wherein the matrix phase is a structure having open pores and an average granule border of up to 3 µm and wherein the matrix phase comprises at least 8 wt% of the heterophasic copolymer, based on the total weight of the matrix and fill phases; and a fill phase present as domains at least partially filling pores in the matrix phase, wherein the fill phase comprises at least 60 mol% propylene-derived units and at least 5 mol% ethylene-derived units; or at least 60 mol% ethylene-derived units and at least 5 mol% propylene-derived units; and the heterophasic copolymer having a 2nd melt heat of fusion less than or equal to 85 J/g for propylene based fill phase and 120 J/g for ethylene based fill phase for the entire heterophasic copolymer, and wherein the fill phase comprises at least 60 wt% of the heterophasic copolymer, based on the total weight of the matrix and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/25/2021